Citation Nr: 1024391	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  07-35 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left shoulder disability.

2.  Entitlement to service connection for a left shoulder 
disability, to include as secondary to the Veteran's service-
connected carpal tunnel and residuals, laceration of flexor 
tendon of second and third fingers left hand.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right shoulder disability.

4.  Entitlement to service connection for a right shoulder 
disability, to include as secondary to the Veteran's service-
connected carpal tunnel and residuals, laceration of flexor 
tendon of second and third fingers left hand.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1971 to 
December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, AZ.  The Veteran testified at a Board hearing at the 
RO in December 2009 before the undersigned Acting Veterans 
Law Judge.  A copy of the transcript of that hearing has been 
associated with the record on appeal.    

The issues of entitlement to service connection for right and 
left shoulder disabilities, to include as secondary to the 
Veteran's service-connected carpal tunnel and residuals, 
laceration of flexor tendon of second and third fingers left 
hand, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A May 2006 RO rating decision denied reopening the issues 
of entitlement to service connection for left and right 
shoulder disabilities; the Veteran did not file a timely 
notice of disagreement regarding that decision.

2.  New and material evidence that raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a left shoulder disability has been 
received since the May 2006 rating decision.

3.  New and material evidence that raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a right shoulder disability has been 
received since the May 2006 rating decision.


CONCLUSIONS OF LAW

1.  The May 2006 rating decision denying the Veteran's claims 
of entitlement to service connection for left and right 
shoulder disabilities is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); currently, 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2009).

2.  New and material evidence has been received since the May 
2006 denial to reopen the Veteran's claim of entitlement to 
service connection for a left shoulder disability; thus the 
claim of service connection for a left shoulder disability is 
reopened.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5107, 5108 
(West 2002); 38 C.F.R. §§ 3.156, 3.303 (2009).

3.  New and material evidence has been received since the May 
2006 denial to reopen the Veteran's claim of entitlement to 
service connection for a right shoulder disability; thus the 
claim of service connection for a right shoulder disability 
is reopened.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5107, 
5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify the veteran of information and evidence 
necessary to substantiate the claim and redefined its duty to 
assist her in obtaining such evidence.  38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326 (2009).  Given the favorable disposition of the 
action here, which is not prejudicial to the veteran, the 
Board need not assess VA's compliance with the VCAA in the 
context of the issue of whether new and material evidence has 
been submitted to reopen the claims.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

Analysis

The Veteran's claim to reopen his prior claims involves 
underlying claims of service connection for left and right 
shoulder disabilities.  Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from a disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in line 
of duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

A review of the record shows that claims for service 
connection for left and right shoulder disabilities were 
originally denied in May 2006.  The Veteran was informed of 
the decision in a May 2006 notification letter.  The Veteran 
did not file a notice of disagreement regarding the May 2006 
decision within one year from the date of the notification of 
the rating decision to appeal the denial of the claim.  That 
decision is now final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 19.129, 19.192 (2000); currently, 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2009).

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When an appellant seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance is "new and 
material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  
Furthermore, "material evidence" could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
Veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened and the VA may then 
proceed to the merits of the claim on the basis of all the 
evidence of record.

A request to reopen the appellant's claim was received in 
August 2006.  The RO denied the request to reopen.  The 
present appeal ensued.  

The RO denied the appellant's claim for service connection 
for left and right shoulder disabilities in the May 2001 
decision because the record failed to show that the Veteran 
had shoulder disabilities related to his active service.  
Since that time, the Veteran has submitted evidence of 
current shoulder disabilities and lay testimony associating 
his current disabilities to his service-connected carpal 
tunnel and finger lacerations.  This evidence includes a 
November 2007 letter from a private physician diagnosing 
arthropathy of the shoulders as well as the Veteran's lay 
testimony in his December 2009 hearing.  

The lay statements and medical evidence constitute new 
evidence as they were not previously submitted to agency 
decisionmakers.   Neither is cumulative or redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened.  The Veteran did not 
previously present and the RO did not consider evidence that 
the Veteran's shoulder disabilities were secondary to his 
other service-connected disabilities.  As the Board must 
presume the credibility of the evidence, the evidence raises 
a reasonable possibility of substantiating the claim.  The 
evidence shows a currently diagnosed disabilities and 
suggests a relationship between the Veteran's disabilities on 
appeal and his service-connected disabilities.  Therefore, 
the Board finds that new and material evidence has been 
received to reopen the previously denied claims of service 
connection for left and right shoulder disabilities.





ORDER

New and material evidence has been received to reopen a claim 
of entitlement to service connection for a left shoulder 
disability and to that extent the appeal is granted.

New and material evidence has been received to reopen a claim 
of entitlement to service connection for a right shoulder 
disability and to that extent the appeal is granted.


REMAND

Upon preliminary review, the Board finds that further 
development is necessary before a decision on the merits may 
be made regarding the Veteran's claims of entitlement to 
service connection for left and right shoulder disabilities.  
The Veteran asserts that his current disabilities are 
causally related to his service-connected carpal tunnel and 
residuals, laceration of flexor tendon of second and third 
fingers left hand.  Although the Veteran has been afforded VA 
examinations regarding his service-connected carpal tunnel 
and finger lacerations, the examinations did not address 
whether the Veteran's disabilities affected his shoulders.  
In Stefl v. Nicholson, 21 Vet. App. 120 (2007), the Court 
found that, "[w]ithout a medical opinion that clearly 
addresses the relevant facts and medical science, the Board 
is left to rely on its own lay opinion, which it is forbidden 
from doing."  Therefore, the Board finds that a medical 
examination and opinion is necessary to determine whether the 
Veteran's current shoulder disabilities are causally or 
etiologically related to his service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for an 
appropriate examination with regard to his 
left and right shoulder claims.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  Any 
medically indicated tests should be 
accomplished.  After reviewing the file 
and examining the Veteran, the examiner 
should respond to the following questions:

     a)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that the Veteran's left or right shoulder 
disabilities are proximately due to or 
caused by his service-connected carpal 
tunnel syndrome or residuals, laceration 
of flexor tendon of second and third 
fingers left hand?

     b)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that the Veteran's left or right shoulder 
disabilities have been aggravated by his 
service-connected carpal tunnel syndrome 
and residuals, laceration of flexor tendon 
of second and third fingers left hand?  If 
so, please report the baseline level of 
severity of the shoulder disabilities 
before the onset of aggravation and the 
current level of severity of the shoulder 
disabilities. 

A rationale should be reported for all 
opinions expressed. 

2.  After completion of the above and any 
other development the RO should deem 
necessary, the RO should review the 
expanded record and determine if service 
connection is warranted for left or right 
shoulder disabilities, to include as 
secondary to the Veteran's service-
connected carpal tunnel syndrome and 
residuals, laceration of flexor tendon of 
second and third fingers left hand.  If 
the claims remain denied, the Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


